UNITED STATES DISTRICT COURT s:eu'pif ines.
SOUTHERN DISTRICT OF OHIO) FR OF AT
EASTERN DIVISION
21 JUN 30 AM 8: LG

Peter Romans, 2S OISTEET COURT
Individually and as Administrator SOUTHERN CiST. Grid
of the Estates of Billi, Ami, and tAST. DIV. COLUMBUS
Caleb Romans,

Plaintiff, Case No. 2:16-cv-68

Vv. Judge Michael H. Watson

Ford Motor Company, Magistrate Judge Jolson

Defendants.

ORDER

 

Plaintiff re-submitted his designations of Fred Porter's deposition testimony
to be used at trial. Notice, ECF No. 197. Defendant objected. ECF Nos. 207,
208, 209. Many of Defendant's objections were based on the hearsay rules or
lack of foundation. id. Where the Court sustains Defendant’s objection even
though a designated portion is not hearsay (or meets a hearsay exception) and
an adequate foundation is laid, it does so under Federal Rule of Evidence 403.
The Court's in limine rulings are attached as exhibits to this Opinion and Order.

IT IS SO ORDERED. Icha Nhin

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT
EXHIBIT A
Fred Porter, November 15, 2000
 

Plaintiffs
Designation(s)
Page:Line

Defendant's
Objection(s
Page:Line

Defendant's Objection(s)

Defendant's
Counter

Designation(s)

COURT'S
RULLING

 

5:11 - 11:19

5:11 -— 11:19

99S$15/Panther. See above and specific
concerns below.

OVERRULED

 

5:11 -—11:19

5:23 - 6:3

The deposition was taken in 2000—
approximately 18 months after Recall 99515
was initiated but years before the first
reported fire or NHTSA investigation related
Recall 05S28. However, the question
generally refers to Mr. Porter's role with the
“group that was to determine what the root
cause is or was of the switches that were
causing fires.” Given the timing of the
deposition—and the full scope of vehicle and
recall evidence apparently to be admitted at
trial—this testimony, here and later in the
deposition, will cause confusion and unfair
prejudice. Further, given the timing, Ford's
counsel had no reason or basis to clarify the
scope of the question—i.e., at that time,
“switch fires” meant the early build Panther
platform vehicles.

OVERRULED

 

 

5:11 — 11:19

 

6:4 - 6:9

 

Refers to “defects in the switches.” Again,
given the timing, this question and answer is
confusing—at the time, it would have been
clear that it referred to the investigation
related to 99515. And, again, Ford’s counsel
had no reason or basis to clarify the scope of
the question and answer—.e., at that time,
“defects in the switches” meant the early build
Panther platform vehicles.

 

 

OVERRULED

 

Case No. 2:16-cv-68

Page 2

 
 

Plaintiff's
Designation(s}
Page:Line

Defendant's
QObiection(s)
Page:Line

Defendant's Objection(s}

Defendant's
Counter

Designation(s)

COURT'S
RULLING

 

§:11-— 11:19

6:14 - 6:19

Refers to “root cause” and “fires” but no
reference to limitation to

Panther platform/Lincoln Town Cars and
necessarily suggests other

incidents without a showing of substantial
similarity.

OVERRULED

 

5:11 -— 11:19

6:20 - 7:5

Refers to “field returns” and “trend data” to
support conclusion regarding root cause in
“fires in Town Car.” This testimony is
directionally more clear regarding the relevant
“fires,” but it does not clearly identify model
years—or even state only Town Cars were at
issue. And, again, counsel had no reason to
clarify or object given the timing of the
deposition.

OVERRULED

 

8:1-8:5

Answer “never able to determine exactly how
much power was necessary to start a fire.”
Confusing and unfairly prejudicial. Ford later
determined that 2 amp fuse, which was
eventually used in the service procedure for
Recall 05328 would interrupt the process that
can lead to a fire—and that 5 amp fuse would
too.

OVERRULED

 

5:11 - 11:19

8:16 - 8:21

Refers to “assembly” of investigation team
following notice by

NHTSA of “underhood fires” but no reference
to limitation to

Panther platform/Lincoln Town Cars.

OVERRULED

 

 

6:11 — 11:19

 

9:17 - 10:8

 

99515/Panther. Investigation re 99515 and
focus on incident involving the “Memphis
switch.” No reference to limitation to Panther
platform/Lincoin Town Cars.

 

 

OVERRULED

 

 

Case No. 2:16-cv-68

Page 3
 

 

 

 

 

 

 

 

 

Plaintiff's Defendant's Defendant's COURT'S
Designation{s) | Objection{s) | Defendant's Objection(s) Counter RULLING
Page:Line Page:Line Designation{s} ——_——
11:20 — 13:12
CONDITIONAL if
above testimony
allowed.
13:13 -— 14:7 13:13-—14:7 | 99515/Panther. See above. OVERRULED
14:24 — 18:25 loos - 99$15/Panther. See above. OVERRULED
Refers to switches “involved in thermal
. . . . events.” No reference to
14:24— 18:25 | 16:24-17:8 | limitation to Panther platform/Lincoln Town OVERRULED
Cars.
19.1 -21:17
21:23 — 22:11
CONDITIONAL if
above testimony
allowed.
OVERRULED
. : . . 24:12 — 25:8
22:12 —24:11 | 23:4-24:11 | 99815/Panther. See above. CONDITIONAL
OVERRULED
27:21 — 27:25
; . 26:17 - CONDITIONAL if
26:17 -— 27:20 97:20 99S15/Panther. See above. atlow designated

 

 

 

testimony.

 

 

 

Case No. 2:16-cv-68

Page 4
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff's Defendant's Defendant's COURT'S
Designation(s) | Cbjection(s} | Defendant's Objection(s) Counter RULLING
Page:Line Page:Line Designation(s) ———
OVERRULED
Answers company not able to determine
“amp range” that “wouldn't cause a fire.”
Confusing and unfairly prejudicial. Ford later
. . 49 _ 94-7 | determined that 2 amp fuse, which was
26:1 — 31:7 29:12 — 31:7 eventually used in the service procedure for
Recall 05828 would interrupt the process that
can lead to a fire—and that 5 amp fuse would
too.
OVERRULED
28:1 - 31:7 28:1-31:7 | 99515/Panther. See above.
38:19 - 40:12
CONDITIONAL
40:13 — OVERRULED
40:13 — 40:15 : 99515/Paniher. See above.
40:15
44:12 - 45:13
CONDITIONAL
48:16 - 49:1
CONDITIONAL
OVERRULED
The Court
49:2-49:6 | 49:2- 49:6 agrees that
[assume this [assume this . .
should be should be 99515/Panther. See above. designation
49:7] 49:7] should end at
49:7
OVERRULED
« 50:7 (at 50:21 — 53:23
§0:7 (at “The .
» “The root CONDITIONAL if
Reo cause - cause’) ~ 995 15/Panther. See above. allow designated
. 50:20 testimony.
Case No. 2:16-cv-68 Page 5
 

 

 

 

 

 

 

 

 

 

 

Plaintiff's Defendant's Defendant's COURT'S
Designation(s) | Objection(s) | Defendant's Objection(s) Counter RULLING
Page:Line Page:Line Designation(s) —
70:13 - 71:7
71.9 - 72:3
CONDITIONAL
OVERRULED
Object to exhibit referenced. Exhibit 5, May
1999, Field Review
Committee. 99515. Hearsay. Nota
business record. See prior testimony, which
81:8 — 82:13 81:8 - 82:13 | was not designated at 57 regarding its draft
status. No foundation. Confusing and
unfairly prejudicial because Mr. Porter is
asked if document has been updated. There
are later versions of the 14D.
OVERRULED
81:8 — 82:13 81:8- 82:13 | 99815/Panther. See above.
118:5 — 119:10
CONDITIONAL
122:17 123:1
132:1 - 132:14
CONDITIONAL
13971 - 140:10
CONDITIONAL
OVERRULED
148:15— 148715 — 148:19 — 149:5
148-18 148:18 99515/Panther. See above. CONDITIONAL
185:6 - 186:1
CONDITIONAL

 

 

 

 

 

 

Case No. 2:16-cv-68

Page 6
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff's Defendant's Defendant's COURT'S
Designation(s) | Objection{s) | Defendant's Objection(s) Counter RULLING
Page:Line Page:Line Designation(s) —=——
186:5 - 186:18
CONDITIONAL
OVERRULED
190:4 - 190:4 —
493-15 193-15 99815/Panther. See above.
SUSTAINED
190:4 — 192:2 - Objection to form and argumentative Q&A.
193:15 192:10 And includes objection from counsel.
OVERRULED
196:6 - 96:6 -
196:15 196-15 99S15/Panther. See above.
196:16 - 197:13
CONDITIONAL
198:11 - 199:7
CONDITIONAL
206:16 - 207:9
CONDITIGNAL
OVERRULED
207:10 -
208:4 99$15/Panther. See above.
255:17 — 256:18
CONDITIONAL
263:6 — 264:7
264:22 — 265:11
CONDITIONAL
OVERRULED
267:10 — 267:10 -
270:24 270-21 99815/Panther. See above.
Case No. 2:16-cv-68 Page 7
EXHIBIT B
Fred Porter, November 16, 2000
 

Plaintiffs

Designation(s)
Page:Line

Defendant's
Gbiection(s}
Page:Line

Defendant's Objection(s)

Defendant's
Counter

Designation(s)}

COURT'S RULING

 

7:21 - 8:11
CONDITIONAL

 

10:5 - 10:20
CONDITIONAL

 

12:5 - 12:8
CONDITIONAL

 

74:25 — 15:2
16:4 -— 16:11
16:19 — 17:1
CONDITIONAL

 

17:14 - 18:4
CONDITIONAL
if allow
testimony
below at 18:17.

 

18:17 — 19:3

18:17 - 19:3

Question seeks correlation of the
engineering specification which includes
impulse cycles to vehicle miles with a
suggestion a switch that fails in a particular
vehicle before a certain mileage (225,000
miles) is defective. Not relevant, coniusing
and unfairly prejudicial, including because

there is no manufacturing claim in this case.

See Ford's motion for summary judgment
and Court's order regarding same.

SUSTAINED

 

20:4 - 20:7
CONDITIONAL
if allow
testimony
above at
18:17.

 

 

 

 

 

28:5 — 28:21
CONDITIONAL

 

 

Case No. 2:16-cv-68

Page 2

 
 

 

 

 

 

 

 

Plaintiff's Defendant's Defendant's .
Desiqnation{s} | Objection(s) Defendant's Objection(s)} Counter COURT'S RULING
Page:Line Page:Line Designation{s)
SUSTAINED, see
below
Objection to Ex. 12. Hearsay. Nota
business record. All of the designated
testimony is improperly based on reading or
assuming content of the document.
However, Ex. 12 is two pages of
handwritten notes. In the revised
designations, Plaintiff removed the
testimony where, regarding the first page,
Mr. Porter thought “some of that” looked like 43-10 — 44:2
43:1 -— 43:2 43:1 — 43:2 his handwriting, but not all. Also did not CONDITION AL
43:6 — 43:9 43:6 - 43:9 include in the revised designations that he if testimon
44:6— 44:11 | 44:6~44:11 | could not identify the handwriting on the vocardin 7 5
48:8 — 49:14 48:8 - 49:14 second page (other than the last line}—or avAe o
49:18 - 50:2 49:18 — 50:2 even whose diary it was from. Lack of allowed
foundation for admission or use of this ‘
document, including specific observations of
the witness regarding his inability to identify
handwriting or context for what was written
(see, e.g., 43:11 (“I’m not sure whose notes
they are.”), 43:16-43:18, 43:22-44:2, 44:18-
19, 45:4-45:23, 47:12-47:17, 49:9-49:10,
50:3-50:8, 52:11 - 52:22 (“Can you read that
for us? A: Not really.”}, and 53:1-53:11).
43:1 — 43:2 43:1 — 43:2 SUSTAINED,
43:6 -— 43:9 43:6 - 43:9
44:6 — 44:11 44:6 — 44:11 99515/Panther. See above.
48:8 — 49:14 48:8 — 49:14
49:18 — 50:2 49:18 - 50:2
Objection to Ex. 19. Email, which is SUSTAINED, see
hearsay. Not a business record. Addresses below
discussion during 99815 investigation
regarding whether brake fluid was
. . . conductive. Not relevant and manner in
TOS — 72:24 | 70:13 — 72:24 which conducts is not disputed. Confusing
because of timing, confusing and unfairly
prejudicial, including because it asks about
“disagreement” via supplier.
SUSTAINED
70:13 — 72:24 | 70:13-— 72:24 | 99$15/Panther. See above.
OVERRULED
73:13 - 76:1 73:13 — 76:1 99315/Panther. See above.

 

 

 

 

 

Case No. 2:16-cv-68

Page 3

 
 

Plaintiffs

Defendant's

Defendant's

 

 

 

 

 

 

 

 

Designation(s) | Objection(s) Defendant's Objection(s) Counter COURT'S RULING
Page:Line Page:Line Designation(s)
OVERRULED
86:22 — 88:21 | 86:22- 88:21 | 99S15/Panther. See above.
OVERRULED
86:22 — 88:21 | 86:22 -88:21 | 99$15/Panther. See above.
Objection to Ex. 24. Emaii from Charlie SUSTAINED, see
Douglas/TI to others at Tl which purports to below
summarize interactions with Ford and status
of the investigation related to Recall 99515.
This is not a Ford document. Witness is not
the author or recipient of the document.
Hearsay. Ne foundation for its admission.
89:3 -— 91:24 89:3 — 91:24 Offered for truth of various statements in the a
92:8 — 94:10 92:8 — 94:10 document. Counsel is interpreting the testimony:
97:21 —98:11 | 97:21-98:11 | document but witness lacks foundation (“A: y:
101:21 - 101:27 - Everything you have read so far has been 94:13 - 94:22
102:4 102:4 accurate as speculation....”). : ‘
104:8 -—106:7 | 104:8 — 106:7 . .
Near the end of the questioning regarding 104:9 — 104:13
this document, in an undesignated portion,
the witness is asked if anything in the
document is not accurate—"A: | wouldn't be
able to say one way or another.” (104:9-
104:13.)
99515/Panther. See above. Also at 90:17 SUSTAINED
89:3 - 91:24 89:3 - 91:24 includes references to “fires,” “reports,” and
92:8 — 94:10 92:8 — 94:10 “incident [sic] Memphis” related investigation
97:21 -—98:11 | 97:21-—98:11 | for Recail 99S15, but no limitation to
101:21 - 101:21 - Panther platform/Linceln Town Cars and
102:4 102:4 necessarily suggests other incidents without
104:8~106:7 | 104:8-106:7 | a showing of substantial
similarity.
SUSTAINED, see
below
Objection to Ex. 25, fax from Beringhause,
106:17 — 106:17 — Tl employee to Porter. Hearsay, offered for 112-13 —
109:25 109:25 the truth—i_e., similar to prior document, 14 2-29
110:13 - 110:13 - witness is asked to confirm if various CONDITI ONAL
112:12 112:22 statements are correct. He agrees with
some, not others.
106:17 — 106:17 - SUSTAINED
Nol ier 99S15/Panther. See above.
112:22 112:22
118:9 — 118:9 — Designated testimony goes back to 112:25 CONDITIONAL | SUSTAINED, see
119:10 119:10 where Ex. 26 was identified. Ex. 25 is an 119:11 —120:7 | below
120:17 - 120:17 -— email from Rahman, T| employee to others
121:6 121:6 at Tl purporting to summarize events and a 121:7 — 121:18

 

 

 

 

 

Case No. 2:16-cv-68

Page 4

 
 

Plaintiff's

Designation(s)
Page:Line

Defendant's

Objection(s}
Page:Line

Defendant's Objection(s)

Defendant's
Counter

Designation(s)

COURT'S RULING

 

122:15 —
123:3
127:14-
128:22

122715 —-
123:3
127:14—-
128:22

technical review in connection with the
investigation related to Recall 99815.
Witness is not identified as an author or
recipient. Question assumes content and
purpose of the document: However, the
author of the document has no foundation
for observations: “He's reporting on what he
heard happened at the meeting.” 121:15-
121:18. Similarly at 116:7-116:8. Witness
is not sure he attended the meeting (‘|
probably did.” 113:23). Regarding the
author and document: “What he’s reporting
on is what he heard happened ... this is not
firsthand knowledge that he’s reporting on.”
(121:16-121:18.} Plaintiff removed
designations until 118:9, but without the
hearsay/ne foundation document, the
questions make no sense. See also 118:5-
118:8 describing “a very urgent need” from
the document and at 120:18 regarding a
“considerable concern” and at 121:1
regarding “strong feelings’—.e., the
document is used to characterize alleged
observations/improperly for the truth of
these characterizations by TI. Witness
agrees with certain statements, but not the
entire document or its use in this manner.
Later designation includes Q&A that
includes “raft’—a word used in the
document—but the witness is asked what it
means, witness says “that his [author's]
word.” (123:6). For example, document
also includes reference to a later meeting
with the witness, but witness does not recall
the meeting. Asked to “defer” to the
document for its purported summary of the
meeting (which is not discussed}—‘I may.”
(112:2-112:14.} Similar issue regarding
documeni's assertion about another
meeting. (“I don’t know for sure—this is his
statement.” (129:15-130:9.) No ability for
this witness to provide a foundation for this
document's admission or use. Multiple
levels of hearsay.

123:4 — 123:6

123:25 (at “I
will”) - 124215

126:11 -
127:11

 

 

118:9 —
119:10
120:17 -
121:6
122-15 -—
123:3
127:14 -
128:22

 

118:9 -
119:10
120:17 -
121:6
122:15 —
123:3
127:14 -—
128:22

 

99815/Panther. See above.

 

 

SUSTAINED

 

Case No. 2:16-cv-68

Page 5

 
 

Plaintiff's

Defendant's

Defendant's

 

 

 

 

 

 

 

Designation(s) | Objection(s) Defendant's Objection(s) Counter COURT'S RULING
Page:Line Page:Line Designation(s)
Objection to Ex. 27, which is email from SUSTAINED, see
Beringhause/T! to the witness. Hearsay. below
. . Witness agreeing that he received and
taoae ~ inoue ~ reviewed a document “similar to this” is not
, ‘ a sufficient foundation for its use or
admission.
SUSTAINED
ae eo 99S15/Panther. See above.
SUSTAINED, see
below
Objection to Ex. 29. Email string including
one from Deepak Goel to the witness.
138:9 — 138:9 — Hearsay. Refers to a meeting and used
138-16 1 38-4 6 statement purportedly made at the meeting
439-2 — 139-2 — (hearsay within hearsay). Witness’
{ 39:13 139:1 3 awareness is limited to “this memo” and
441-22 — 141-23 — states first time he was aware of it. (139:10-
1 42-2 4 42:2 13.) Offered for truth. Other, similar issues
14 4:5 _ 1 44:5 _ regarding witness’ ability to answer/agree
1 45-1 5 4 45:1 5 with assertions (e.g., “You'd have to ask
147-8 — 4478 - him.” 139:21}. Exhibit also includes an
{ A741 6 { a7 6 attached workplan but witness does not
‘ . know who created it. (141:22-142:5.) No
foundation for its admission or use by this
witness.
138:9 — 138:9 — SUSTAINED
138:16 138:16
139:2 — 139:2 —
139:13 139:13
yoo oo 99S15/Panther. See above.
144:5 - 144:5 -—
145:15 145:15
147:8 — 147:8 -
147:16 147:16
Objection to Ex. 34. Witness does not know SUSTAINED, see
who was responsible for the document. 482:18 — below
Offered for truth, but only discusses a 1 83-22
. . variety of potential actions and witness ;
be ian specifically responded regarding whether it | CONDITIONAL
. , was accurate only that “given the arding Ex
information we had at that time yes.” alt gk.
(187:10-181:11.) Interim with potential for .
confusion. Hearsay.
SUSTAINED
ieoy ‘ecu 99S15/Panther. See above.

 

 

 

 

 

Case No. 2:16-cv-68

Page 6

 
 

 

 

 

 

 

 

 

 

 

Plaintiff's Defendant's Defendant's :
Designation(s) | Objection‘s) | Defendant's Obiection(s) Counter COURT'S RULING
Page:Line Page:Line Designation(s)
Objection to Ex. 35. Email string, net SUSTAINED, see
OR On authored by witness, portion of which was below
tee jeer sent to the witness. Hearsay. No
. . foundation provided by witness for its
admission.
186:2 — 186:9
CONDITIONAL
if allow Ex. 34
designations.
186:10 —
187:18
CONDITIONAL
if allow
regarding Ex.
35.
SUSTAINED
i ~ — ~ 99815/Panther. See above.
SUSTAINED
4E 4 189:11- 192:21
ieoto ieee 99815/Panther. See above. 194:18 — 195:9
, ‘ CONDITIONAL
SUSTAINED, see
below
Objection to Ex. 37. Last email in string is
3/13/99 which is from McGuirk/TI to others
at Tl. Hearsay. No foundation. This is an
qe aE intemal TI email that purports to comment . ;
joes ion on list described in Ex. 36 above and eSomiCu.
. . conclude what Ford “really likejd].” Multiple
levels of hearsay. No foundation. Offered
for the truth of assertion regarding proposals
identified in Ex. 36.
SUSTAINED
ton, jon, 99815/Panther. See above.
SUSTAINED, see
below
Objection to Ex. 38. 3/15/99 email from B.
AK . a . Pease, not the witness, on which the 201:7 — 201:23
198:6 — 201:6 | 198:6 - 201:6 witness was copied. Hearsay. No CONDITIONAL

 

 

foundation for its admission.

 

 

 

Case No. 2:16-cv-68

Page 7

 
 

 

 

 

 

 

 

 

 

Plaintiff's Defendant’s Defendant's
Designation(s) | Cbjection(s) Defendant's Objection(s) Counter COURT'S RULING
Page:Line Page:Line Designation(s)
SUSTAINED
198:6 — 201:6 | 198:6-201:6 | 99S15/Panther. See above.
SUSTAINED, see
Objection to Ex. 39. Fax with schematic below
o. a sent to the witness apparently prepared by
ren oa Micros Corp., but witness was not sure.
: , (203:2-203:9.) Hearsay. No foundation for
its admission.
g— ‘Q- SUSTAINED
rn yee 995 15/Panther. See above.
SUSTAINED, see
below
Objection to Ex. 40. Draft 14D from 5/3/99.
Hearsay. Also incomplete foundation as
al . Fal . witness cannot identify signatures and
pe 206:9 os 206:9 extensive edits and other markings on the 206:9 —
207. 4 207: 4 document (e.g., 206:8-206:11, 207:5- 206:21
: : 207:11, 212:22-212:25, 212:1-212:4). New ‘ .
207:19 — 207:19 — : ; . : 207:5 -— 207:19
208-2 208-2 designations deleted all of the witness 295-24 - 296-6
208-2 4- 208-21 _ uncertainty and inability to lay a foundation CONDITI ONAL
209-5 209-5 for this document. As discussed, document
, . describes a preliminary service procedure
(relay) that was rejected. Not relevant,
confusing and unfairly prejudicial.
206:8 - 206:9 | 206:8 — 206:9 SUSTAINED
206:22 - 206:22 —
207:4 207:4
207:19 — 207:19 — 99515/Panther. See above.
208:2 208:2
208:21 - 208:21 —
209:5 209:5
SUSTAINED, see
Objection to Ex. 41. No foundation for its =
208:21 — 208:21 — admission identified in the testimony.
209:5 209:5 See connection to Ex. 27 and conditional
cross designations at 281:2.
SUSTAINED
210:8 -—212:1 | 210:8-—212:1
243:5-213:19 | 213:5-213:19 | 99S15/Panther. See above.

 

 

 

 

 

Case No. 2:16-cv-68

Page 8

 
 

Plaintiif's

Defendant's

Defendant's

 

 

 

 

 

 

 

 

 

 

 

Designation(s) | Objection(s) Defendant's Objection(s) Counter COURT'S RULING
Page:Line Page:Line Designation(s)
227:9 — 228:7
230:9 — 230:15
CONDITIONAL
230:24 - 231:6
23158 — 231:8
231:23 — 232:9
CONDITIGNAL
OVERRULED
. 4A. 99515/Panther. Asks about
oant ~ re communications with NHTSA in connection
, . with 99815.
242-20 OVERRULED
241:10- 241:10 - 993 15/Panther. Asks about investigation 243-11 ~
242:19 242:19 that led to Recall 99515. CONDITIONAL
246:13 (at
“What's) —
247:21
CONDITIONAL
252:23 -
252:25 (to
“about’)
CONDITICNAL
if allow Ex. 12
(see 43:1
above).
254:2 — 254:2 - OVERRULED
254:15 254:15
254:23 — 254:23 — Questions based on Ex. 12. See objections
255:16 255:16 at 43:1 above.
255:19 — 255:19 —
256:14 256:14
254:2 — 254:2 - OVERRULED
254.15 254.15
254:23 ~ 254:23 —
25516 255-16 99315/Panther. See above.
255:19 — 255:19 —
256:14 256:14
256:23 -
257:23
CONDITIONAL
257:24 — 258:2
25874 — 258:5
258:13 —
258:19
259:9 — 259:19

 

 

 

 

 

Case No. 2:16-cv-68

Page 9

 
 

Plaintiff's

Designation(s)
Page:Line

Defendant's

Objection(s)
Page:Line

Defendant's Objection(s)

Defendant's
Counter

Designation(s)

COURT'S RULING

 

CONDITIONAL

 

267:23 — 268:4
268:6 — 268:13
269:12 —
270:21

 

27211 - 272:9
272:11 -
273:11
CONDITICNAL
if allow Ex. 24.

 

274:6 ~ 274:22
274:24 -
275:14
CONDITIONAL

 

27671 — 276:11
CONDITIONAL

 

281:2 — 284:25
CONDITIONAL
if allow Ex. 27.

 

285:1 - 28671
CONDITIONAL

 

 

 

 

 

286:2 — 288:6
CONDITIONAL
if allow Ex. 17.

 

 

Case No. 2:16-cv-68

Page 10

 
EXHIBIT C
Fred Porter, November 17, 2000
 

COURT'S

 

 

 

 

 

 

CONDITIONAL if
allow designations
regarding
investigations of
fires and reasons for
998715 recall.

Plaintiff's Defendant's RULING
Designation(s) Objection(s) Defendant's Objection(s) parendant's Counter
Paqge:Line Page:Line Designation(s)
12:9 - 12:19
CONDITIONAL
26:22 - 27:6
CONDITIONAL
31:13 — 31:24
CONDITIONAL if
allow designations
regarding ABS and
traction control
system.
41:15 - 42:10
CONDITIONAL if
allow designations
regarding DFMEA
below.
Objection to Ex. 45. SUSTAINED
DFMEA. TI document. Not
complete. Discussion
relates to evaluation in the . .
context of Panther switches aoa _ a
44:17 — 49:21 44:17 -— 49:21 and Recall 99815. As 53-4 4-5 4-4 0
described above, given the CONDITION AL
timing of the deposition,
unnecessary potential for
confusion and unfair
prejudice.
87:11 - 88:11

 

104:25 - 105:10
CONDITIONAL

 

120:3 - 120:19
CONDITIONAL

 

 

 

 

 

123:21 — 124:20
CONDITIONAL

 

 

 

Case No. 2:16-cv-68

Page 2
